DAVIDSON, J.
This conviction was for aggravated assault upon an officer."
The court adjourned on the 16th day of August; the statement of facts was filed on the 15th of September. This being a ease tried in the county court, the statement of facts to be considered ought to have been filed within 20‘ days from the adjournment of court. As the statement of facts was filed more than 20 days after adjournment of court, it cannot be considered under the decisions.
The motion for new trial is based on the alleged insufficiency of the evidence. In the absence of the statement of facts, this ground of the motion for new trial cannot be considered.
The judgment is affirmed.